Exhibit 10.27

AMENDMENT NO. 2 TO

AMENDED AND RESTATED JOINT VENTURE AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED JOINT VENTURE AGREEMENT (this
“Amendment”) is made and entered into as of May 13, 2011, by and between NEVADA
LANDING PARTNERSHIP, an Illinois general partnership (the “Nevada Group”), and
RBG, L.P., an Illinois limited partnership (the “Illinois Group”).

W I T N E S S E T H:

WHEREAS, the Nevada Group and the Illinois Group are the Partners of Elgin
Riverboat Resort-Riverboat Casino, an Illinois general partnership (the “Joint
Venture”), each with a fifty percent (50%) Partnership Interest;

WHEREAS, the Joint Venture is governed by that certain Amended and Restated
Joint Venture Agreement, made and entered into as of June 25, 2002, as amended
by that certain Amendment No. 1, made and entered into as of April 25, 2005 (as
amended, the “JV Agreement”);

WHEREAS, pursuant to Section 7.1 of the JV Agreement, the management and control
of the Joint Venture is vested in the Committee, which is currently comprised of
six (6) members, three (3) of whom were appointed by the Illinois Group and
three (3) of whom were appointed by the Nevada Group;

WHEREAS, Dan Azark and Ken Rosevear have each voluntarily resigned from the
Committee, resulting in two (2) vacancies on the Committee;

WHEREAS, pursuant to Section 11.10 of the JV Agreement, the JV Agreement may
only be amended in a document duly executed by each Partner; and

WHEREAS, the Partners desire to amend the JV Agreement to, among other things,
reduce the number of members of the Committee to four (4).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the JV Agreement.

2. Amendments related to the Committee.

(i) Section 7.1 of the JV Agreement is hereby amended to replace the second
sentence of the first paragraph of Section 7.1 (which, for the avoidance of
doubt, begins with the words “The Committee shall at all times consist of …”)
with the following:

“The Committee shall at all times consist of four (4) members of whom two
(2) shall be appointed by the Illinois Group and two (2) by the Nevada



--------------------------------------------------------------------------------

Group; provided, however, no Partner having a Partnership Percentage of
twenty-five percent (25%) or less shall be entitled to appoint members to the
Committee, and the size of the Committee shall be permanently reduced by the
number of members which such Partner would otherwise have been entitled to
appoint.”

(ii) Section 7.1 of the JV Agreement is hereby amended to replace the second
full paragraph of Section 7.1 (which, for the avoidance of doubt, begins with
the words “The Committee shall meet at least once each quarter …”) with the
following:

“The Committee shall meet at least once each calendar quarter at the offices of
the Joint Venture or such other times or places as the Committee shall determine
(unless such meeting shall be waived by all members thereof) or on the call of
any two (2) members upon two (2) days notice to all members in person, by mail
or by facsimile. An agenda for each meeting shall be prepared in advance by the
Partners in consultation with each of the other. Three (3) members of the
Committee, present, in person or by proxy, shall constitute a quorum (unless the
Committee shall then consist of less than three (3) members, in which event all
members shall be required for a quorum). A concurring vote of at least three
(3) members of the Committee shall govern all its actions (unless the Committee
shall then consist of less than three (3) members, in which event unanimous
action is required). The Committee may act without a meeting if a written
consent thereto is signed by all of the members of the Committee entitled to
vote with respect to the subject matter thereof. The Committee shall cause
written minutes to be prepared of all action taken by the Committee and shall
deliver a copy thereof to each member of the Committee within thirty (30) days
thereafter.”

3. Amendments Relating to Transfers. Section 9.5 of the JV Agreement is hereby
amended to replace the fourth full paragraph of Section 9.5 (which, for the
avoidance of doubt, begins with the words “Anything herein contained to the
contrary notwithstanding . . .”) with the following:

“Anything herein contained to the contrary notwithstanding, no person,
including, without limitation, a substitute Partner in the Joint Venture
admitted in connection with the transfer of any Partnership Interest, shall have
the right to appoint any member of the Committee unless such person or entity
shall own more than a twenty-five percent (25%) Partnership Percentage, and each
Partner owning more than a twenty-five percent, but less than a fifty percent
(50%), Partnership Percentage shall be entitled to appoint one (1) member of the
Committee. Each Partner owning at least a fifty percent (50%) Partnership
Interest shall be entitled to appoint two (2) members of the Committee.”

4. Amendment to Notice Provision. Section 11.2 of the JV Agreement is hereby
amended to replace the second sentence of Section 11.2 (which, for the avoidance
of doubt, begins with the words “All notices or other communications …”) with
the following:

 

2



--------------------------------------------------------------------------------

“All notices or other communications shall be addressed to the parties at their
respective addresses as set forth on the signature pages hereof, and in the case
of notice or other communications addressed to the Illinois Group, with a copy
to Latham & Watkins LLP, 233 South Wacker Drive, Suite 5800, Chicago, Illinois
60606; Attention: Michael A. Pucker.”

5. Matters related to the Committee.

(i) The Illinois Group hereby reaffirms the appointment of Peter Liguori and
Martha Sabol as its members of the Committee, each to act in such capacity until
his or her successor shall have been duly appointed and qualified in accordance
with the JV Agreement or, if earlier, his or her death, resignation or removal.

(ii) The Nevada Group hereby reaffirms the appointment of Corey Sanders and
William Martin as its members of the Committee, each to act in such capacity
until his or her successor shall have been duly appointed and qualified in
accordance with the JV Agreement or, if earlier, his or her death, resignation
or removal.

6. Matters Related to Notices. The current notice addresses of the Partners are
as follows:

Illinois Group:

RBG, L.P.

c/o HCCA, L.L.C.

71 South Wacker Drive

Suite 4600

Chicago, Illinois 60606

Nevada Group:

Nevada Landing Partnership

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: John M. McManus

7. No Other Amendments. Except as specifically amended hereby, the JV Agreement
shall continue in full force and effect as written.

8. Governing Law. This Amendment is made pursuant to and shall be governed by
and construed in accordance with the laws of the State of Illinois without
regard to Illinois’s conflict of laws principles.

9. Captions. All article and section headings or captions contained in this
Amendment are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Amendment or the
intent of any provision hereof.

 

3



--------------------------------------------------------------------------------

10. Severability. If any provision of this Amendment or application to any party
or circumstances shall be determined by any court of competent jurisdiction to
be invalid or unenforceable to any extent, the remainder of this Amendment or
the application of such provision to such person or circumstances, other than as
to which it is so determined invalid or unenforceable shall not be affected
thereby, and each provision shall be valid and shall be enforced to the fullest
extent permitted by law.

11. Entire Agreement. The JV Agreement, as amended hereby, and that certain
letter agreement, dated April 25, 2005, between the Illinois Group and the
Nevada Group regarding the appointment of the Illinois Group as the Managing
Joint Venture Partner, contain the entire understanding and agreement of the
parties hereto with respect to the subject matter hereof and all prior
agreements relative hereto which are not contained herein are terminated. All
references in the JV Agreement to “this Agreement”, “hereof”, “hereby” and words
of similar import shall refer to the JV Agreement as amended hereby.

12. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall be deemed one agreement, but no counterpart shall be binding
unless an identical counterpart shall have been executed and delivered by each
of the other parties hereto.

13. Further Assurances. The parties hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request in order to carry out the intent and purposes
of this Amendment.

14. Illinois Gaming Laws. All of the provisions of this Amendment are subject to
the Illinois Riverboat Gambling Act and the rules and regulations of the
Illinois Gaming Board.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

PARTNERS: ILLINOIS GROUP RBG, L.P., an Illinois limited partnership By:   HCCA,
L.L.C., its general partner   By:  

 /s/ Peter M. Liguori

    Name: Peter M. Liguori     Title: Operational Manager NEVADA GROUP NEVADA
LANDING PARTNERSHIP, an
Illinois general partnership By:  

M.S.E. INVESTMENTS, INCORPORATED,
a general partner

  By:  

 /s/ Corey Sanders

    Name: Corey Sanders     Title: Authorized Signatory